Citation Nr: 9930497	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1971 
to April 1978.  

The present appeal arises from a March 1995 rating decision 
in which the VA regional office (VARO) in Pittsburgh denied 
the veteran's claim seeking entitlement to service connection 
for diabetes mellitus, claimed as secondary to Agent Orange 
exposure.  The veteran's appeal came before the Board of 
Veterans' Appeals (Board), which in a May 1997 decision, 
remanded the appeal back to the RO for additional 
development.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3. The medical evidence reflects the veteran was first 
diagnosed with "new onset" diabetes mellitus in December 
1994, more than 15 years following his separation from 
active service.  

4. No medical opinion of record has related the veteran's 
diabetes mellitus to active service, as a result of 
exposure to Agent Orange, or otherwise.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for diabetes mellitus, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect findings or a diagnosis for diabetes mellitus.  

In January 1995, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he filed 
a claim of service connection for diabetes mellitus, claimed 
to have resulted from exposure to Agent Orange in Vietnam.  
In his statement, the veteran noted that he had been informed 
by VA physicians that his eating habits were good, and not 
indicative of someone suffering from diabetes.  He also noted 
that neither of his parents' families had a history of 
diabetes.  Furthermore, the veteran indicated that when he 
informed his doctors that he had been heavily exposed to 
Agent Orange in Vietnam, they felt there may be a connection 
between his exposure and his diabetes.  

In February 1995, the RO received VA medical center (VAMC) 
Butler treatment records, dated from June 1978 to January 
1995.  These records noted the veteran's complaints and 
treatment for a left ear disorder, bilateral shoulder 
disorder, dermatitis, and diabetes mellitus.  In particular, 
a treatment record, dated in December 1994, noted an 
assessment of new onset diabetes mellitus.  The records also 
revealed a VA Agent Orange examination in January 1983, which 
appeared to reflect an evaluation of the veteran for a 
contended skin disorder.   

Following the Board's remand in May 1997, to obtain 
potentially relevant evidence identified by the veteran, the 
RO received a statement from the veteran's service 
representative, dated in June 1997.  The statement noted that 
the veteran had identified a Dr. Ketterick as a VA doctor who 
had thought there may be a possible connection between the 
veteran's claimed Agent Orange exposure and his diabetes 
mellitus.  The statement additionally noted that Dr. 
Ketterick was no longer at the VAMC Butler.  

In May 1998, the RO received additional VAMC Butler treatment 
records, many duplicative, dated from January 1994 to 
February 1998.  In particular, these records noted the 
veteran's treatment for headaches, diabetic ulcers, and 
peripheral neuropathy, as well as uncontrolled diabetes 
mellitus.  There was no reference to Agent Orange.

That same month, May 1998, the veteran was scheduled for a VA 
examination, but failed to report.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for diabetes 
mellitus, although not otherwise established as incurred in 
service, if the disease is manifested to a compensable degree 
within one year following service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).

As to the specific contentions that the veteran was exposed 
to Agent Orange, which resulted in his developing diabetes 
mellitus, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1998).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
received, among other awards and citations, the Republic of 
Vietnam Campaign Medal and the Vietnam Service Medal.  The 
veteran has contended that he suffers from diabetes mellitus 
as a result of Agent Orange exposure.  We are aware that 
diabetes mellitus is not a disorder among the conditions for 
which service connection may be presumed under 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the veteran 
is not entitled to any presumption his diabetes mellitus is 
etiologically related to exposure to herbicide agents used in 
Vietnam.  See McCartt v. West, 12 Vet.App. 164, 168 (1999), 
wherein the Court stated that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. 
§ 3.309(e)."



As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his disability to Agent Orange or 
other herbicide exposure in service.  The veteran has 
contended that he served in areas of Vietnam that were 
sprayed with Agent Orange, and that he was heavily exposed to 
the chemical defoliant.  

In reviewing the evidence of record, we note that the veteran 
was first diagnosed with diabetes mellitus in December 1994, 
more than 15 years following his separation from active 
service.  In view of this lengthy gap between service and 
diagnosis, the law requires that the veteran submit a medical 
opinion relating the disease to his active service (either 
due to herbicide exposure or otherwise), and he has not done 
so.  In this respect, the veteran has reported that a VA 
physician at the VAMC Butler, Dr. Ketterick, stated that 
there may be a possible connection between the onset of the 
veteran's diabetes mellitus and claimed exposure to Agent 
Orange in Vietnam.  By the veteran's own report, Dr. 
Ketterick is no longer at the VAMC Butler, and treatment 
records from that facility do not reflect an opinion from Dr. 
Ketterick or other reports relating the veteran's diabetes 
mellitus to Agent Orange exposure or any other event from 
service.  In any event, given the nature of Dr. Ketterick's 
reported statement to the veteran, such a medical conclusion, 
without any basis, we find, would not be material in part due 
to its speculative nature, especially in light of the length 
of time the veteran has been separated from active service, 
the lack of evidence of the disease at separation and the 
absence of any other evidence to support the veteran's 
assertion.  See Bostain v. West, 11 Vet.App. 124, 127-28 ( 
1998), quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
plausible claim.).  

Additionally, the veteran has not identified any other 
medical doctors who have linked his diabetes mellitus to 
service, or on a secondary basis as a result of exposure to 
Agent Orange.  We are also cognizant that, the veteran has 
failed to establish through medical evidence that his 
diabetes mellitus manifested itself to a compensable degree 
within one year of his separation from service.  Therefore, 
service connection may not be granted under a direct basis, 
or under the one-year presumption exception.  

The Board therefore concludes that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for diabetes mellitus under the 
applicable law as interpreted in the Caluza precedent, above.  
While the Board does not doubt the sincerity of the veteran's 
contentions in regard to his claim of service connection, our 
decision must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's diabetes mellitus is service-related.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau 
v. Derwinski, Montgomery v. Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus").  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).


Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for service connection for diabetes mellitus, claimed 
as secondary to Agent Orange exposure, regardless of the fact 
that the disability is not currently shown to be service 
connected.  Such evidence would need to show, through 
competent medical evidence, that a current disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim of service connection for 
diabetes mellitus, claimed as secondary to Agent Orange 
exposure, must be denied.  See Epps v. Gober, supra.

The Board is also cognizant that the veteran was scheduled 
for a VA examination in May 1998 but failed to report.  The 
veteran's disability in this instance is established, 
although he lacks with respect to his claim a medical nexus 
statement linking the disability to service.  As noted above, 
a medical nexus is required to well ground a claim under 
38 U.S.C.A. § 5107(a) and Caluza, supra, and thereby invoke 
VA's duty to assist.  Since the veteran has not established a 
well grounded claim based on the evidence of record, the 
Board's duty to assist, which includes a VA medical 
examination in certain circumstances, is not invoked.  Thus, 
an additional remand to allow the veteran to present evidence 
as to whether there was good cause for his absence from the 
examination under 38 C.F.R. § 3.655 (1998), and possibly 
reschedule him for an additional examination, is not 
warranted.   



ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure, is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

